DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 9/6/22 is acknowledged and entered. Claims 1-20 are pending. Claims 11-20 were previously withdrawn from consideration. Claims 1-10 are under examination.1
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santarone (US 2019/0171780, previously cited).2	Regarding claim 1, Santarone teaches a computing device, comprising: 	a tracking assembly including a camera (paragraph 0320); 	a data capture module (paragraph 0320); and 	a controller connected with the tracking assembly and the data capture module (paragraph 0317), the controller configured to: 	control the tracking assembly to track successive poses of the computing device in a first frame of reference (paragraph 0316); 	control the data capture module to capture and decode an indicium placed in a facility (paragraph 0316);	obtain, based on the indicium, a position of a point in the facility in a second frame of reference corresponding to the facility (paragraph 0316); 	detect, via the camera, features of a marker placed in the facility (paragraph 0316); 	determine, based on the detected features, an orientation of the marker in the second frame of reference (paragraph 0316); and 	generate, for each pose in the first frame of reference, a corresponding pose in the second frame of reference according to the position of the point and the orientation (paragraph 0316).3	Regarding claim 2, Santarone teaches the controller is further configured to: 	generate a transform between the first frame of reference and the second frame of reference based on the position of the point and the orientation; generate the corresponding pose in the second frame of reference according to the transform; and publish the corresponding pose in the second frame of reference (paragraph 0315).	Regarding claim 3, Santarone teaches the controller is further configured, in order to publish the corresponding pose, to transmit the corresponding pose to a server (paragraph 0315).	Regarding claim 4, Santarone teaches the processor is further configured, prior to tracking the successive poses, to establish the first frame of reference (paragraph 0316).	Regarding claim 5, Santarone teaches the processor is further configured to detect the features of the marker in response to capturing and decoding the indicium (paragraph 0316).	Regarding claim 6, Santarone teaches an input assembly: wherein the processor is configured to control the data capture module to capture and decode the indicium in response to an actix ation of the input assembly (paragraph 0316).	Regarding claim 7, Santarone teaches a memory storing a reference image of the marker: wherein the processor is further configured, in order to detect the features of the marker, to compare an image captured using the camera with the reference image (paragraph 0316).	Regarding claim 8, Santarone teaches the point in the facility is one of the features of the marker (paragraph 0315).	Regarding claim 9, Santarone teaches the processor is further configured to obtain, based on the indicium, the orientation in the second frame of reference (paragraph 0316).	Regarding claim 10, Santarone teaches the processor is further configured, responsive to capturing the indicium, to: 	obtain an identifier from the indicium: transmit a request to a server containing the identifier: and receive, from the server, the position in the second frame of reference (paragraph 0315).
Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive. Applicant argues that the cited art fails to teach all limitations of the claims. Applicant’s Remarks dated 9/6/22, page 6. In particular, Applicant argues that Santarone fails to disclose “control the tracking assembly to track successive poses of the computing device in a first frame of reference” and “obtain, based on the indicium, a position of a point in the facility in a second frame of reference corresponding to the facility.”	In addition to the cited paragraphs in the previous Office Action, other paragraphs of Santarone further elaborate on the frames of reference. Paragraph 0255 discusses various frames of reference that may be used by the disclosure of Santarone. These include plumbing, HVAC, and machinery. Paragraphs 0256 and 0266 also recite similar subject matter. Paragraph 0280 adds additional detail regarding what is displayed. Paragraph 0288 discusses using different locations that display different depictions. Together, these show the different frames of reference as claimed. Santarone thus teaches all limitations of the claims.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Response to Restriction dated 3/7/22. Applicant is reminded of rejoinder procedure as outlined in MPEP § 821.04. Rejoinder will be considered when appropriate.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 See also additional discussion below.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.